DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-7, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to counting method for jump rope.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards counting method for jump rope by extracting an audio sampling frequency from the audio data, drawing an audio waveform diagram with time as an abscissa, and determining a period T1 of each jump according to the audio waveform diagram; performing a single-frame processing on the image data to obtain a set of sequentially arranged single-frame images; determining a reference area of the single-frame frame images, and grasping the reference area to obtain a reference image; performing a binary processing and an edge tracking on the reference image, separating a target, and determining whether the target is the jump rope; determining whether a time interval between adjacent reference images in which the target is determined as the jump rope is less the period T1; if yes, keeping the calculation unchanged; otherwise add one to the calculation.
The closest prior art, Meschter et al. (US 2012/0251079) and Kim et al. (US 2016/0163036) show related systems. Meschter discusses obtaining video image and audio data of motion activity such as skipping rope (see para. 0055, 0065).  Kim discusses calculating the amount of rope jumps (see para. 0174-0175), displaying the captured jump rope data (see figure 26, para. 0063, 0174-0175).

However, Meschter and Kim fails to address: 
“1. A counting method for jump rope, comprising:
S1, obtaining an original video data of a jump rope movement, and extracting an audio data and an image data from the original video data;
S2, calculating the number of jumps of [[the]]-1! rope jumper according to an audio information and an image information extracted from the audio data and the image data; and
S3, outputting and displaying the calculation result;
wherein the step S2 comprises
A2, extracting an audio sampling frequency from the audio data, drawing an audio waveform diagram with time as an abscissa, and determining a period T 1 of each jump according to the audio waveform diagram;
A3, performing a single-frame processing on the image data to obtain a set of sequentially arranged single-frame images;
A4, determining a reference area of the single-frame frame images, and grasping the reference area to obtain a reference image;
A5, performing a binary processing and an edge tracking on the reference image, separating a target, and determining whether the target is the jump rope;
A6, determining whether a time interval between adjacent reference images in which the target is determined as the jump rope is less the period T 1; if yes, keeping the calculation unchanged; otherwise add one to the calculation.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663